                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           OCALA DIVISION

CLARK VANOSDOLL,

            Petitioner,

vs.                                          Case No.:   5:16-cv-705-Oc-32PRL

WARDEN, FCC COLEMAN

            Respondent.
                                         /

                                     ORDER

      Clark Vanosdoll (“Petitioner”), a federal inmate, initiated this case by

filing a petition for writ of habeas corpus under 28 U.S.C. § 2241. (Doc. 1,

Petition). He challenges the loss of 41 days of good time credit after he failed to

provide a urine sample. Respondent has filed a brief in opposition (Doc. 7,

Response), along with 13 exhibits (Doc. 7-1, “Resp. Ex. __”). Petitioner has filed

a reply brief (Doc. 9, Reply), accompanied by 17 exhibits (Doc. 9-1, Doc. 9-2; “Pet.

Ex. ___”). The Court has also considered Respondent’s supplemental response

(Doc. 26, Supplemental Response) and Petitioner’s supplemental reply (Doc. 29,

Supplemental Reply). For the reasons below, the petition is due to be denied.


      I.    Background


      Petitioner is currently confined at Jesup Federal Correctional Institution,

serving a 180-month term of imprisonment for conspiracy to distribute 500

                                         1
grams or more of methamphetamine and possession of a firearm by a convicted

felon. (Resp. Ex. 1 / Doc. 7-1 at 4). When Petitioner initiated the case, he was

incarcerated at the Federal Correctional Complex, United States Penitentiary

I in Coleman, Florida, which is within the jurisdiction of the Middle District of

Florida. (See Doc. 1 at 1). The Federal Bureau of Prisons (BOP) calculates that

Petitioner’s current release date is January 26, 2025.

      On March 15, 2015, at around 7:17 a.m., a prison officer asked Petitioner

to give a urine sample for drug testing, but Petitioner was unable to do so at

that time. (See Resp. Ex. 2, Incident Report at § 11). So, pursuant to BOP policy,

Petitioner was given an 8-ounce cup of water and two hours in which to provide

a urine sample. 28 C.F.R. § 550.31(a). According to Petitioner, he was left

unsupervised outside the lieutenant’s complex and was allowed to drink extra

water, which he did. (Doc. 1 at 12). Petitioner claims he drank so much water

that he “need[ed] to go number 2” and began to experience severe cramping.

(Id.). About 45 minutes after finishing his third or fourth cup of water,

Petitioner told the officer he needed to use the restroom, but the officer said he

needed to attend to something and left. (Resp. Ex. 10 at § III.B / Doc. 7-1 at 40).

At some point, Petitioner approached and knocked on a door, where he made

contact with an allegedly irritated Officer Robert Terrones. (Doc. 1 at 14).

Petitioner told Officer Terrones that he had been waiting some time for another

officer to collect a urine sample from him. (Id.). At around 9:40 a.m., Officer


                                        2
Terrones escorted Petitioner to the restroom to collect the urine sample, but

Petitioner was unable to provide one. (Resp. Ex. 2 at § 11; Doc. 1 at 14). As a

result, Officer Terrones issued an incident report against Petitioner for refusing

to provide a urine sample, in violation of BOP Code 110. (Resp. Ex. 2).

      The officer who investigated the incident, Lieutenant A. Candelario,

delivered a copy of the incident report to Petitioner on the following morning.

(Id. at § 14). Lieutenant Candelario advised Petitioner of his rights and took the

following statement: “That’s true I just could not go in the time that I was given.

I didn’t refuse.” (Id. at §§ 23-24). 1 The investigation was forwarded to the Unit

Discipline Committee (UDC) for a hearing on March 16, 2015. (See id. at §§ 17-

21). However, the UDC referred the matter to the Discipline Hearing Officer

(DHO) because of the seriousness of the charge. (Id. at § 18). That same day,

Petitioner received notice of the DHO hearing (Resp. Ex. 3) and was advised of

his rights during the process (Resp. Ex. 4). Petitioner waived the right to have

a staff representative and to present witnesses. (Resp. Ex. 3).

      The DHO hearing occurred 16 days later, on April 1, 2015. (Resp. Ex. 5,

First DHO Report at § I.B). Petitioner again waived the right to have a staff

representative (id. at § II.A) as well as the right to present witnesses (id. at §


1
     It is unclear what the phrase “That’s true” was in reference to. It may
have referred to the fact that Petitioner did not provide a urine sample, or it
may have referred to the fact that Petitioner told an officer at one point during
the waiting period that he needed to use the restroom.

                                        3
III.C). Petitioner neither admitted nor denied the allegation. (Id. at § III.A).

Petitioner submitted a written statement, in which he raised various defenses

to the charge. (Id. at § III.B / Doc. 7-1 at 14-16, 23-29). Petitioner stated he was

unable to provide a urine sample because (1) he urinated immediately after

waking up on the morning of the incident, (2) Officer Terrones was yelling at

him, making him too nervous to urinate, and (3) Petitioner had an unspecified

medical condition that made urinating difficult. The DHO determined that the

greater weight of the evidence supported the charge of refusing to provide a

urine sample. (Resp. Ex. 5 at § V). The DHO based its ruling on a review of the

evidence, including Officer Terrones’s incident report, the chain-of-custody form

showing that Petitioner had not given a urine sample, Petitioner’s statements

to the UDC and DHO, as well as Petitioner’s prior statement to Lieutenant

Candelario. (Id.). The DHO also rejected Petitioner’s defenses to the charge,

stating that Petitioner had either failed to raise the defense at the hearing or

failed to present evidence in support of the defense. (Id. / Doc. 7-1 at 20-21). The

DHO sanctioned Petitioner with the loss of 41 days of good conduct time, among

other things. (Id. at § VI). The DHO explained that the sanctions were

appropriate because Petitioner’s conduct was similar to submitting a “dirty”

urine report, which hinders staff’s ability to detect and deter illegal drug use.

(Id. at § VII). The DHO report was completed on April 10, 2015, and a copy

delivered to Petitioner the same day. (Id. at §§ VIII – IX).


                                         4
      Following several failed attempts to appeal the decision, Petitioner

eventually completed an administrative appeal to the regional director. (See

Doc. 1 at 34-35). However, on August 19, 2016, the regional director denied

Petitioner’s appeal, explaining that Petitioner’s due process rights had not been

violated and that adequate evidence supported the charge. (Id. at 35). Petitioner

then appealed to the Central Office in September 2016 (see id. at 44-46), but he

was unsuccessful. Petitioner filed the § 2241 petition on December 1, 2016.

      In February 2017, a BOP regional director referred the disciplinary

proceeding back to the institution for a rehearing. (See Resp. Ex. 6). At the

following UDC hearing on February 15, 2017, Petitioner said he wanted to rely

on the same statement as before. (Resp. Ex. 7 at § 17). The UDC again referred

the matter to the DHO because of the seriousness of the charge. Once again,

Petitioner was notified of the charge and of his rights during the disciplinary

process, and he waived the right to present witnesses or have staff assistance.

(Resp. Exs. 8, 9). A new DHO conducted the rehearing on February 23, 2017.

(Resp. Ex. 10, Second DHO Report at § I.B). The DHO reviewed the same

evidence as before, but this time also received memoranda from medical and

psychology staff about whether Petitioner suffered from a urological condition.

(Id. at §§ III.D, V). According to medical staff, “[p]er review [of] his medical chart

there were no noted conditions which would prevent Mr. Vanosdoll … from

providing a urine sample.” (Resp. Ex. 11). And according to Dr. Raymond


                                          5
Proetto, a psychologist, he “could not locate any information concerning Shy

Bladder in this inmate’s Psychology Record.” (Resp. Ex. 12). Based on the

evidence, as supplemented by the medical and psychological records, the DHO

affirmed the sanction. (Resp. Ex. 10 at §§ IV-VII).

      Petitioner again appealed the DHO’s decision, but on December 30, 2017,

the administrator for national inmate appeals affirmed the findings. (Pet. Ex. 5

/ Doc. 9-1 at 18). The administrator explained that Petitioner’s due process

rights had been upheld during the disciplinary process, that sufficient evidence

supported the charge, and that the sanction was “commensurate to the severity

level of the offense.” (Id.).


      II.    Discussion


      Petitioner challenges the loss of 41 days of good time credit, and asks that

the Court order the infraction to be expunged from his prison record. Petitioner

raises seven grounds for relief. Grounds 1 through 3 allege that prison officers

failed to follow BOP procedures in conducting the urinalysis. Ground 4 alleges

that Officer Terrones harassed Petitioner such that he could not urinate.

Grounds 5 through 7 allege flaws in the disciplinary and appeal processes.

      In his Reply brief, Petitioner also contends that the DHO’s decision on

rehearing is the “controlling report” for purposes of review. (Doc. 9 at 1).

Petitioner claims that the DHO lacked jurisdiction to conduct the rehearing,



                                        6
and that the second DHO improperly became an investigator by requesting

documents from medical and psychology staff. (Id. at 1-4). The Court ordered

supplemental briefing to address the effect of the rehearing. (Doc. 25). In its

supplemental response, Respondent does not object to the 2017 decision being

treated as the operative ruling. (Doc. 26). However, Respondent argues that

none of the claims regarding the rehearing states a due process violation.

Because the parties seem to agree, the Court will assume for the sake of

discussion that the DHO’s 2017 decision is the ruling under review. 2

      “Prison disciplinary proceedings are not part of a criminal prosecution,

and the full panoply of rights due a defendant in such proceedings does not

apply.” Wolff v. McDonnell, 418 U.S. 539, 556 (1974). However, a prisoner does

have a protected liberty interest in good time credits, such that those credits

cannot be revoked without some measure of due process. Id. at 558. When a

disciplinary proceeding may result in the loss of good time credits, due process

entitles a prisoner to three safeguards:

      (1) advance written notice of the charges against [the inmate]; (2)
      an opportunity for the inmate to call witnesses and present
      documentary evidence, so long as doing so is consistent with
      institutional safety and correctional goals; and (3) a written
      statement by the factfinder outlining the evidence relied on and the
      reasons for the disciplinary action.


2
      Because neither party suggests that the rehearing entirely mooted the
issues raised in the habeas petition, and because the parties have addressed the
rehearing, the Court will proceed on the existing briefs.

                                           7
O'Bryant v. Finch, 637 F.3d 1207, 1213 (11th Cir. 2011) (citing Wolff, 418 U.S.

at 563-67); see also Gorrell v. Hastings, 541 F. App’x 943, 946 (11th Cir. 2013).

Additionally, the Supreme Court has indicated that an impartial decisionmaker

is a necessary part of due process. See Wolff, 418 U.S. at 559, 570-71 (discussing

whether the prison’s adjustment committee was neutral).

      The Supreme Court has further clarified that the revocation of good time

credits satisfies the requirements of due process if at least “some evidence”

supports the disciplinary officer’s findings. Superintendent, Mass. Correctional

Inst. v. Hill, 472 U.S. 445, 455 (1985). “Ascertaining whether this standard is

satisfied does not require examination of the entire record, independent

assessment of the credibility of witnesses, or weighing of the evidence.” Id. at

455. Rather, “the relevant question is whether there is any evidence in the

record that could support the conclusion reached by the disciplinary board.” Id.

at 455-56; see also Young v. Jones, 37 F.3d 1457, 1460 (11th Cir. 1994).

      The record shows that Petitioner’s sanction comported with due process.

First, Petitioner received written notice of the charges several days in advance

of the rehearing. (See Resp. Exs. 7, 8). Second, Petitioner had the opportunity

to present witnesses and evidence at the DHO rehearing, but he waived the

right to present witnesses (Resp. Ex. 8), opting instead to submit the same

written statement as in the 2015 hearing (Resp. Ex. 7 at § 17; Resp. Ex. 10 at §

III.B). Third, the record shows that Petitioner received a written copy of the


                                        8
DHO’s findings on rehearing. (Resp. Ex. 10 at § IX). Petitioner claimed in

Ground 6 that he did not receive a copy of the 2015 DHO report “within the time

frame set forth by the Administrative Remedy Program Statement,” (Doc. 1 at

15), but that claim is now moot because the 2017 decision is the operative ruling.

Though Petitioner quarrels with whether the 2017 DHO report relied on

adequately proven facts (Doc. 9 at 10), he does not deny that he received a copy

of the report and had access to the administrative appeal process. Fourth, there

is no indication that the DHO at the rehearing, Officer Aaron Rich, lacked

neutrality. Officer Rich was not a witness or a victim, nor was he the officer who

wrote the incident report (Officer Terrones) or the officer who investigated the

incident (Lieutenant Candelario).

      Furthermore, at least some evidence supported the DHO’s decision to

sanction Petitioner. BOP regulations create a rebuttable presumption that an

inmate is unwilling to provide a urine sample if he fails to do so after receiving

eight ounces of water and a two-hour extension. 28 C.F.R. § 550.31(a).

Petitioner does not dispute that he was given more than eight ounces of water

and more than two hours to provide a urine sample, and that he still did not do

so. Petitioner raised several defenses to rebut the presumption of unwillingness,

but the DHO considered and rejected these explanations. (Resp. Ex. 10 at § V).

As recounted in both DHO decisions, the evidence relied on included Officer

Terrones’s incident report, the chain-of-custody form showing that Petitioner


                                        9
had not provided a urine sample, Petitioner’s statements to the UDC and the

DHO, as well as Petitioner’s statement to Lieutenant Candelario. (Resp. Ex. 5

at § V; Resp. Ex. 10 at § V). The evidence on rehearing also included memoranda

from medical and psychology staff that Petitioner did not suffer from a condition

which would have prevented him from providing a urine sample. (Resp. Exs. 11,

12). The DHO even made his ruling “based on the greater weight of the

evidence.” (Resp. Ex. 10 at § V / Doc. 7-1 at 46). Thus, at least “some evidence”

supported the DHO’s decision to sanction Petitioner. Hill, 472 U.S. at 455; see

also Ramey v. Hawk, 730 F. Supp. 1366, 1373-75 (E.D.N.C. 1989) (“ample

evidence” supported prisoner’s loss of good time credits for refusing to provide

a urine sample where he received more than the allotted amount of time and

water, and prisoner’s record contained scant evidence of urinary problems).

      Petitioner argues in Grounds 1 through 3 that the urinalysis procedure

did not follow BOP regulations. In Ground 1, Petitioner claims that Officer

Terrones violated BOP Program Statement 6060.08 because he wrote the

incident report but was not the officer who initially identified Petitioner. (Doc.

1 at 11-12). 3 In Ground 2, Petitioner claims that the guards deviated from BOP


3
      28 C.F.R. § 541.5 provides that “[t]he discipline process starts when staff
witness or reasonably believe that you committed a prohibited act. A staff
member will issue you an incident report describing the incident and the
prohibited act(s) you are charged with committing.” 28 C.F.R. § 541.5(a)
(emphasis added). Contrary to Petitioner’s assertion, Officer Terrones was not
required to have identified Petitioner firsthand to write the incident report.

                                       10
Program Statement 6060.08 and 28 C.F.R. § 550.31 by allowing Petitioner to

drink more than eight ounces of water – which Officer Terrones did not mention

in the incident report – and by not recording the urinalysis process. (Id. at 12). 4

In Ground 3, Petitioner claims that Officer Terrones failed to use an “indirect”

supervision method available under Program Statement 6060.08 for obtaining

a urine sample. (Id. at 13). None of the BOP procedures allegedly violated are

required by Wolff, nor do the violations undermine the conclusion that “some

evidence” supported the sanction. Even assuming, arguendo, that the guards

deviated from BOP protocol in performing the urinalysis, “a violation of prison

regulations in itself is not a constitutional violation.” Edwards v. Johnson, 209

F.3d 772, 779 (5th Cir. 2000) (citing Jackson v. Cain, 864 F.2d 1235, 1251-52

(5th Cir. 1989)). As such, “a claim that the BOP violated its own policies or

procedures, when those policies and procedures were not mandated by statute

or the constitution, does not constitute a violation of federal law.” Arguello v.

English, No. 5:15-cv-145/LAC/EMT, 2016 WL 1580269, at *5 (N.D. Fla. Mar.

18, 2016) (citing Reeb v. Thomas, 636 F.3d 1224, 1227 (9th Cir. 2011)).




4
      Petitioner does not identify any BOP regulation that requires the
urinalysis process to be recorded. Additionally, it is unclear how Officer
Terrones’s failure to mention in the incident report that Petitioner was allowed
to drink more water than authorized was prejudicial. If anything, the fact that
Petitioner was permitted to drink additional water, but still did not provide a
urine sample, tends to support the charge that he refused.

                                        11
      Petitioner claims in Ground 4 that Officer Terrones sexually harassed

him while he was attempting to provide a urine sample. According to Petitioner,

when Officer Terrones escorted him to the restroom, Officer Terrones shouted:

“You better f—king hurry up. I should just go ahead and put you in the hole.

I’m not going to stand here and watch you play with yourself. I’ve got better

things to do.” (Doc. 1 at 14). Petitioner claims that Officer Terrones’s yelling

made him too nervous to urinate. (Id.). However, verbal abuse alone does not

establish a constitutional violation. Hernandez v. Fla. Dept. of Corr., 281 F.

App’x 862, 866 (11th Cir. 2008) (citing Edwards v. Gilbert, 867 F.2d 1271, 1274

n.1 (11th Cir. 1989)). And the DHO considered, but rejected, Petitioner’s defense

that Officer Terrones’s shouting made him too nervous to give a urine sample.

(Resp. Ex. 10 at § V / Doc. 7-1 at 45). Given the wide discretion prison officials

have in weighing the evidence in disciplinary proceedings, Hill, 472 U.S. at 455-

56, the Court cannot say that the DHO erred in rejecting this defense.

      Petitioner asserts in Ground 5 that the disciplinary process was flawed

because the DHO did not allow him to submit a hair follicle sample in place of

a urine sample. (Doc. 1 at 15). In denying Petitioner’s request for hair follicle

testing, the DHO explained that “Program Statement 6060.08 …, Urine

Surveillance and Narcotic Identification, makes no mention for testing other

than urinalysis.” (Resp. Ex. 10 at § V / Doc. 7-1 at 46). Due process gives an

inmate the right to present witnesses and evidence in his defense, to the extent


                                       12
compatible with prison safety and correctional goals, Wolff, 418 U.S. at 566, but

it does not entitle an inmate to the drug test of his choice, see Spence v. Farrier,

807 F.2d 753, 755-56 (8th Cir. 1986) (due process did not entitle prisoners to a

confirmatory drug test).

      Additionally, Petitioner claims in Ground 7 that the DHO made

erroneous findings because it misconstrued his statements and failed to review

video footage. (Doc. 1 at 17-18). However, it is not up to this Court to reexamine

the record or reinterpret the evidence. Hill, 472 U.S. at 455. The question is

merely “whether there is any evidence in the record that could support the

conclusion reached by the disciplinary board.” Id. at 455-56. As noted earlier,

there was enough evidence in the record to support the DHO’s conclusions.

Moreover, the record reflects there was no video footage of the corridor where

the relevant events took place (Doc. 22; Doc. 22-1), so the DHO did not err by

not reviewing video footage.

      Finally, Petitioner presents contradictory claims in his Reply brief and in

Ground 7. In Ground 7, Petitioner claims that the first DHO erred by not

conducting further investigation, and “[a]t the very minimum a new hearing

date should have been set and medical been contacted …. The DHO claims I

present no facts to support my position yet refuses to investigate any avenue

which would support the facts I present.” (Doc. 1 at 18). But Petitioner makes

the opposite claim in his Reply brief. There, Petitioner complains that the


                                        13
rehearing was invalid and that the second DHO acted improperly by

investigating his medical records. (Doc. 9 at 1-4).

      Aside from contradicting each other, none of these claims presents a due

process violation. Wolff neither requires nor prohibits a DHO to conduct a

rehearing or to request documents relevant to a prisoner’s claims.

      The Court “is not aware of any cases suggesting that the federal
      Due Process clause bars the ordering of a second hearing and it is
      not clear why this should even be the case.” Lunney v. Brureton,
      No. 04-2438, 2005 WL 121720, *14 (S.D.N.Y. Jan. 21, 2005) (Report
      and Recommendation adopted by 2005 WL 433285 (S.D.N.Y. Feb.
      23, 2005)). Where, as here, “the essential requirements of Due
      Process were met – such as notice of the charges and a hearing
      conducted in accordance with Due Process, ... – there is no basis on
      which to conclude that [the petitioner's] constitutional rights were
      violated.” Id. Even “an acquittal in an earlier prison disciplinary
      hearing is no bar to a subsequent hearing to consider the very same
      charge.” Meeks v. McBride, 81 F.3d 717, 722 (7th Cir. 1996).

Terry v. Zych, No. 09-cv-12211, 2010 WL 931862, at *3 (E.D. Mich. Mar. 11,

2010). There is also “no time limit on when a DHO hearing or rehearing is to be

conducted.” Id. (citing Mayo v. Hogsten, No. 06-2241, 2007 WL 1521232, at *5

(M.D. Pa. May 23, 2007)). Additionally, the second DHO did not transform into

an “investigator” or lose his status as an impartial decisionmaker merely by

requesting Petitioner’s medical and psychological records. Finally, even if the

rehearing was inconsistent with BOP Program Statements in some way, a




                                        14
violation of BOP regulations does not state a due process violation. Edwards,

209 F.3d at 779; Arguello, 2016 WL 1580269, at *5. 5

      Petitioner’s sanction complied with the minimum standards of due

process. Having considered each of the claims for relief, the Court finds that

none establishes a due process violation. Accordingly, it is hereby ORDERED:


      1. Petitioner Clark Vanosdoll’s Petition Under 28 U.S.C. § 2241 for Writ

         of Habeas Corpus (Doc. 1) is DENIED.

      2. The Clerk shall enter judgment against Petitioner and in favor of

         Respondent, and close the file.

      3. If Petitioner appeals the judgment, this Court denies a certificate of




5
       Petitioner also claims that the effect of the rehearing was to “double”
other sanctions than the loss of gain time, such as a one-year restriction on
visitation privileges. (Doc. 29 at 4). However, Petitioner seeks only restoration
of the 41 days of good time credit and expungement of the incident from his
record. (Id. at 7). Moreover, the other sanctions did not impose an atypical
hardship compared with the ordinary incidents of prison life, and thus did not
implicate a protected liberty interest. Charriez v. Sec'y, Fla. Dep't of Corr., 596
F. App'x 890, 893 (11th Cir. 2015) (no liberty interest in unfettered visitation
rights) (citation omitted); Marshall v. Morton, 421 F. App’x 832, 837-38 (10th
Cir. 2011) (reduction of inmate’s pay did not implicate a liberty interest).

                                        15
         appealability. 6


      DONE AND ORDERED at Jacksonville, Florida this 30th day of

January, 2020.




                                                 TIMOTHY J. CORRIGAN
                                                 United States District Judge




lc 19
Copies:
Counsel of record
Pro se petitioner




6     This Court should issue a COA only if the petitioner makes “a substantial
showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make
this showing, Petitioner “must demonstrate that reasonable jurists would find
the district court’s assessment of the constitutional claims debatable or
wrong,” Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v.
McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues presented were
adequate to deserve encouragement to proceed further,” Miller-El v. Cockrell,
537 U.S. 322, 335-36 (2003) (internal quotation marks and citation omitted).
Upon due consideration, this Court finds that a COA is not warranted.

                                       16
